Title: To James Madison from James Leander Cathcart (Abstract), 21 March 1805
From: Cathcart, James Leander
To: Madison, James


21 March 1805, New York. “Not having cash sufficient to transport my family to the seat of government their place of residence, I have taken the liberty to draw upon you in favor of Mr. Jacob Barker for the sum of two hundred & fifty spanish dollars which you will please to pay & deduct the said from the five hundred dollars allow’d by government to pay part of my expences home.”
